I concur in the result reached in this case for this reason: Liability is grounded on the negligence of Hairston. If he was negligent it was because he failed to obey the "ho" signal given by Joiner when he could have done so by the exercise of reasonable care. That signal was given by Joiner either fifty-eight feet before reaching the crossing, or it was given right at the crossing. There is no real dispute that Joiner gave the go-on signal to Hairston fifteen to twenty feet before reaching the crossing; therefore, so far as Hairston's duty was concerned, this go-on signal nullified the previous "ho" signal if the "ho" signal was given fifty-eight feet back. If the "ho" signal was given just as the motor car approached or entered the crossing, then Hairston could not have stopped the motor car before entering upon the crossing. In neither case was Hairston guilty of negligence.